Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed June 21, 2021, with respect to the rejection(s) of claim(s) 1, 3-7, and 9-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Please direct attention to rejection below, as reference Brailovski is now relied on the primary reference to teach the claimed multifilament tubular construct that functions as a cerclage cable and which includes a plurality of metal filaments can rearrange around one another to and lay flat when tensioned against a bone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0119892 to Brailovski et al. in view of U.S. Patent No. 3,125,095 to Kaufman et al.
As to Claim 1, Brailovski discloses a multifilament tubular construct (16, Fig. 3). The construct comprises a plurality of constituent elements (groupings of 34) woven or braided [0124] into a tubular cerclage cable [0100, 0120] defining an inner diameter (seen in Fig, 4), an outer diameter (seen in Fig. 4, [0123]), and an axial length (length T of Fig. 3) in the absence of external forces (Fig. 3, and [0120, 0124, 0126]), such that the tubular construct is a flexible structure in both an axial direction and a radial direction, and the plurality of metal filaments can rearrange around one another to and lay flat when tensioned against a bone (described in [0111-0113]).
As to Claim 3, Brailovski discloses a multifilament construct wherein the plurality of metal filaments of the constituent elements comprises between 2 filaments and 343 filaments [0124].
As to Claim 6, Brailovski discloses a multifilament construct wherein the plurality of constituent elements comprises between 8 and 128 constituent elements [0124]. 
As to Claim 12, Brailovski discloses a multifilament construct wherein at least one of the plurality of metal filaments of the constituent elements is formed of stainless steel [0121].
As to Claim 13, Brailovski discloses a multifilament construct wherein at least one of the plurality of metal filaments of the constituent elements is formed of a superelastic alloy [0120]. 
As to Claim 14, Brailovski discloses a multifilament construct wherein the superelastic alloy comprises Nitinol [0120]. 
Claim 15, Brailovski discloses a multifilament construct wherein at least one of the plurality of metal filaments of the constituent elements is formed of a cobalt-based or cobalt-chrome alloy [0121].
As to Claim 16, Brailovski discloses a multifilament construct wherein the tubular construct is configured to deform into a flattened shape when the tubular construct is bent or compressed around a surface, whereby the tubular cerclage cable is adapted to mitigate abrasion or cutting in an adjacent bone [0111-0113, 0115]
Brailovski discloses the claimed invention except for wherein the constituent elements each comprising a twisted cable comprising a plurality of metal filaments having respective longitudinal axes each defining helices running substantially parallel to one another
Kaufman discloses a multifilament tubular construct (Fig. 2) wherein the constituent elements (13) each comprising a twisted cable comprising a plurality of metal filaments (12) having respective longitudinal axes each defining helices running substantially parallel to one another (Fig. 2, Col. 4, Lines 31-39) in order to allow for excellent characteristics of the construct (Col. 1, Lines 66-70).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multifilament tubular construct of Brailovski with the filament modification of Kaufman in order to allow for excellent characteristics of the construct.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0119892 to Brailovski et al. in view of U.S. Patent No. 3,125,095 to Kaufman et al. in further view of U.S. Patent No. 5,755,704 to Lunn.  
As to Claims 4, 5, and 7, Brailovski and Kaufman disclose the claimed invention except for wherein the inner diameter of the tubular construct is between 0.010 inches and 0.200 inches, wherein the outer diameter of the tubular construct is between 0.014 inches and 0.208 inches, and wherein the 
Lunn discloses a multifilament tubular construct (10, Fig. 1) wherein the inner diameter of the tubular construct is between 0.010 inches and 0.200 inches (Col. 3, Lines 3-30), wherein the outer diameter of the tubular construct is between 0.014 inches and 0.208 inches (Col. 3, Lines 3-30), and wherein the plurality of constituent elements define a plurality of picks at respective points of intersection between neighboring constituent elements, the picks numbering between 1 and 50 per inch of axial distance along an outer surface of the tubular construct (Col. 5, Lines 1-56) in order to provide a construct with desired physical characteristics including kink resistance and column strength (Col. 1, Lines 58-63).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multifilament tubular construct of Brailovski and Kaufman with the dimension modification of Lunn in order to provide a construct with desired physical characteristics including kink resistance and column strength.

Claims 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0119892 to Brailovski et al. in view of U.S. Patent No. 3,125,095 to Kaufman et al. in further view of U.S. Patent Pub. No. 2012/0109129 to Bernstein.
As to Claims 9, 17, and 18, Brailovski and Kaufman disclose the claimed invention except for at least one friction-fit fitting formed on at least one end of the tubular construct, the friction-fit fitting deformed into contact with the plurality of metal filaments such that the friction-fit fitting is fixed to the tubular construct, and wherein the friction-fit fitting cannot be dislodged from the tubular construct by a separation force less than 142 lbf.
Bernstein discloses a surgical wire construct (Fig. 1, [0029-0030]) including at least one friction-fit fitting (60) formed on at least one end of the tubular construct (42, [0038]), the friction-fit fitting deformed into contact with the plurality of metal filaments such that the friction-fit fitting is fixed to the tubular construct [0040, 0043-0045], and wherein the friction-fit fitting cannot be dislodged from the tubular construct by a separation force less than 142 lbf. [0044, 0047] in order to provide a means for suitably securing the ends of the tubular construct [0030].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multifilament construct of Brailovski and Kaufman with the friction fit fitting modification of Bernstein in order to provide a means for suitably securing the ends of the tubular construct.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0119892 to Brailovski et al. in view of U.S. Patent No. 3,125,095 to Kaufman et al. in further view of U.S. Patent Pub. No. 2011/0079315 to Norton et al.  
As to Claims 10 and 11, Brailovski and Kaufman discloses the claimed invention except for wherein at least one of the plurality of metal filaments of the constituent elements is formed of an absorbable metal, and wherein the absorbable metal comprises at least one of magnesium, zinc, iron and alloys thereof.  
Norton discloses a multifilament tubular construct (10’) wherein at least one of the plurality of metal filaments (18) of the constituent elements is formed of an absorbable metal [0043-0044], and wherein the absorbable metal comprises at least one of magnesium, zinc, iron and alloys thereof [0043-0044] in order to provide a fabrication material with desired physical properties [0043-0044]. 
Brailovski and Kaufman with the material modification of Norton in order to provide a fabrication material with desired physical properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775